DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUEHLETHALER (CH 679622).
In re Claims 1, 3, and 14, MUEHLETHALER teaches a feedthrough (10) module for cables, cable bundles, cable trays, pipes, pipelines, empty pipes and/or combinations thereof that consists the feedthrough module comprising: hardwood that is suitable for installation in a tested and/or approved wall and/or ceiling construction in buildings, wherein the feedthrough module has a cuboid body having edge lengths a, b, c, wherein c represents the edge length corresponding to the an installation thickness (D) of the feedthrough module.  The height edge length can be labeled a and the width edge link can be labeled b.  (Figure 1; Column 1, Lines 3-6; Column 2, lines 35-53; Column 4, Lines 53-58)
MUEHLETHALER does not specifically teach the material of the wall or ceiling.  However, it would have been obvious to one having ordinary skill in the art to use hardwood (even the same hardwood as the feedthrough module), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.. Hardwood materials are durable and structurally stable.
When the wooden wall is made from the same hardwood material as the feedthrough module, then the hardwood wall/ceiling has a burn rate that is equal or lower than the module.  In addition, since all of the positively claimed limitations have been met, then the MUEHLETHALER invention will have the same performance characteristics and will therefore have a nominal bum rate of 0.7 mm/min or less, measured using a cone calorimeter in accordance with ISO 5660.
The modified MUEHLETHALER therefore teaches the installation of a feedthrough module with the positively claimed elements of Claim 1
In re Claims 2 and 5 MUEHLETHALER has been previously discussed.  One of ordinary skill in the art would be able to calculate the desired thickness off a material to resist fire based on the burn rate (rate fire consumes material) and the fire duration.  Further, the use of safety factors is a long established practice across multiple construction and engineering disciplines.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a safety factor greater that 1.5 or 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such safety factors would compensate for unknown variables that could affect the size and speed of the fire.
In re Claim 4, MUEHLETHALER has been previously discussed but does not teach that edge lengths a and b are greater than 125 mm.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have edge lengths in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A module with a dimensions in this range would be able to accommodate a variety of sizes and numbers of cables, bundles trays, and pipes.
In re Claims 6 and 7, MUEHLETHALER has been previously discussed but does not specifically teach that the feedthrough module comprises any wood types specified in Claims 6 and 7.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to use any of these commonly used wooden material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Plywood, laminated lumber, oak, spruce, etc. are durable materials.  The hardwoods are especially heat resistant compared to other wood materials.
In re Claims 8 and 11, MUEHLETHALER has been previously discussed but does not specifically teach that the cables, bundles, trays, pipes, etc are to be mounted at a minimum distance to 30 mm away from the outer edge of the cuboid body.  Nor does it teach that the installation thickness (D) of the feedthrough module ranges from 100-180 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have edge spacing and installation thickness in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This assures that any cables, bundles, trays, pipes, etc are encased in enough fire-resistant material to inhibit the progression of a fire through the wall per the requirements of the design.
In re Claims 9 and 10, MUEHLETHALER has been previously discussed but does not specifically teach that the wooden wall/ceilings comprises any wood types specified in Claims 9 and 10.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to use any of these commonly used wooden material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Plywood, laminated lumber, oak, spruce, etc. are durable materials.  The hardwoods are especially heat resistant compared to other wood materials.  Plywood and laminated woods are examples of readily available woods used in wall and ceiling construction that are fairly durable and affordable
Claims 12 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over MUEHLETHALER (CH 679622) in view of Kreutz (U.S. 20050133242).
In re Claims 12 and 13, MUEHLETHALER has been previously discussed but does not specifically teach establishing a flush connection to the wooden wall and/or wooden ceiling construction is established by means a connection of bolts, rivets, threaded rods, wooden dowels, clamps, high-temperature-resistant adhesive bonds or other carpentry connections.
The examiner takes official notice that the use of fasteners to hold feedthrough modules in place is well known in the art as is evidenced by Figure 1b of Monden et al (U.S. 20040149390) which shows a fire protective module (11) being fastened into place by fasteners (5) placed at its perimeter.  Likewise Paetow (U.S. 20130086856) teaches a fire protective module (7,8,10) being fastened into place by fasteners (5,12) placed at its perimeter (Figures 1-7) 
Kreutz teaches a feed though module (1) with portions that are in a flush connection to the surrounding wall as shown in Figure 1,2. Figure 1 shows two and three dots that appear to be fasteners on each side to mount the feedthrough module to the surrounding wall.  While not specifically stated to be at every 1/3 edge length, this length would be obvious to one of ordinary skill in order to sufficiently secure the module in place.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
It would be obvious to one of ordinary skill in the art prior to filing to incorporate the teachings of Kreutz, into the MUEHLETHALER feed through model, in order to assure that it is properly supported and aligned within the wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633